Shulman, Chief Judge.
This appeal is from appellant’s conviction for burglary.
1. The first two enumerations of error concern jury instructions, but they present nothing for review on appeal. “Having expressly waived objection in the trial court, appellant may not now raise objections to the charge. [Cit.]” Copeland v. State, 160 Ga. App. 786 (10) (287 SE2d 120).
*180Decided January 24, 1983.
Daniel J. Craig, for appellant.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
2. Appellant’s third and final enumeration of error raises the general grounds. The evidence showed that police officers responded to a burglar alarm at a school and found two windows open. They were admitted to the building by a school employee summoned for the purpose of opening the doors, which were still locked. Inside, the officers found appellant in a rest room stall. A set of keys was found in the same stall. Further investigations revealed that the keys had been taken from a desk in the school office. Appellant admitted at trial that he entered the school through the windows and took the keys from the desk. There was also evidence that there was valuable property located in the school.
The evidence presented was sufficient to authorize the jury to conclude that appellant was guilty beyond a reasonable doubt of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Green v. State, 158 Ga. App. 321 (1) (279 SE2d 763).

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.